Lawrence, J.
I am in favor of affirming the judgment in the court below, overruling the demurrer by the plaintiffs to the answer of the defendant for insufficiency. The defendant, by his skill and labor, increased the amount of the award of the commissioners, and thereby acquired an equitable lien upon the fund to the extent of the sum agreed upon between him and Denninger as his compensation for obtaining such increase. The rights of the defendant having accrued prior to the foreclosure of the mortgage of the Harlem Savings Bank, Toch, the purchaser at the sale under that foreclosure, did not acquire any interest in the award which was superior to the lien of the defendant, and the plaintiffs, as the assignees of Toch’s grantee, of course only acquired Toch’s interest. The judgment below must therefore be affirmed, with costs and disbursements, with leave, on payment of costs, to withdraw demurrer. All concur.